Citation Nr: 1449509	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 80 percent for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel





INTRODUCTION

The Veteran served on active duty from August 1995 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 80 percent.

In December 2011, the Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development in February 2014.


FINDINGS OF FACT

1.  From September 11, 2001 to November 24, 2003, the Veteran had a total of 26 months and 14 days of creditable active duty service toward the Chapter 33 (Post-9/11 GI Bill) education benefits.

2.  The Veteran was not discharged from a period of qualifying active duty service due to a service-connected disability.

3.  The Veteran was not ordered to active duty during her reserve service from November 26, 2003 to June 2004.


CONCLUSION OF LAW

The criteria for a benefits payment rate higher than 80 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code, have not been met.  38 U.S.C.A. 3311, 5103, 5107 (West 2002); 38 C.F.R. §§ 21.9505, 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been awarded an 80 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  She contends that she is entitled to education benefits at the rate of at least 90 percent, if not 100 percent.  She believes that the RO failed to verify the nature of her military service from November 2003 to June 2004 and failed to verify the fact that she was medically disqualified and discharged from the Army due to a service-connected disability in June 2004.  She believes that counting her military service from November 2003 to June 2004 would result in a 90 percent payment rate for education benefits and that verifying that she was discharged in June 2004 due to service-connected disability(ies) would result in a 100 percent payment rate.

Governing law specifies that an individual who served a minimum of 90 days of aggregate service after September 10, 2001, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct, is entitled to educational assistance under Chapter 33.  38 U.S.C.A. §§ 3301, 3311 (West 2002); 38 C.F.R. § 21.9520(a). 

The Board notes that educational assistance is provided at various benefit levels determined by the amount of time spent on active duty service.  To be eligible for 100 percent of the benefit, an individual must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected disability after 30 days of continuous service.  An individual who served at least 30 months, but less than 36 months (including service on active duty in entry level and skill training), is entitled to 90 percent of the benefit.  An individual who served at least 24 total months, but less than 30 months (including service on active duty in entry level and skill training), is entitled to 80 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313 (West 2002); 38 C.F.R. §§ 21.9520 , 21.9640.

The Veteran's DD Form 214 reflects that she had active duty service from August 2, 1995 to November 24, 2003.  Her service from September 11, 2001 to November 24, 2003 totals 805 days or 26 months and 14 days.  This service was considered in the calculation upon which her current 80 percent level of benefits is based.

A September 2003 letter from the Department of the Army ordered the Veteran to report to the United States Army Transition Center at Fort Lewis, Washington in November 2003.  Another document reflects that the Veteran enlisted in an Army reserve component in October 2003.  Her DD Form 214 identifies the reason for her honorable separation from active duty as "defective enlistment agreement" and reflects that she was transferred to a command at Fort Lewis, Washington.  The Veteran testified that the separation narrative referred to a breach of contract by the Army whereby she reenlisted with the incentive that she would serve in Europe.  However, she was assigned to Afghanistan and upon her return, there was not enough time left on the contract to serve an assignment in Spain.  As a result, upon her discharge from active duty, she served with a mobilized reserve unit until she was medically discharged in June 2004.  By a June 2004 service department letter, the Veteran was retired to a reserve status due to medical disqualification for active duty as a result of disability.

The Board had remanded the claim, directing the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's service personnel records and her claims file related to her service-connected disabilities.

The Board has reviewed the entire record, including the claims file related to service-connected disabilities and additional service personnel records.  For purposes of education benefits under the Post-9/11 GI Bill, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304.  38 C.F.R. § 21.9505.  Active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army Reserve.  38 C.F.R. § 21.9505(2)(iii).

In December 2010, the Department of Defense (DoD) had confirmed that the Veteran had regular Army service from August 3, 1995 to November 24, 2003 and that she transferred to the Selected Reserves on November 26, 2003 until she was transferred to Retired Reserves.

In light of the above, the Board agrees with the RO's decision to deny the Veteran's claim.  The Board recognizes that VA will pay education assistance at the 100 percent rate for a Veteran who served at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640(a).  However, in this case, the Veteran is not shown to have been discharged from active duty due to a service-connected disability.  Rather, she was discharged from active duty due to a defective enlistment agreement.  Although she was later medically retired from the Army Reserves or Selected Reserves, such service in the Army Reserves is not qualifying service for post-9/11 GI Bill benefits.  In this case, the evidence reflects that the Veteran was not ordered to active duty under any provision of Title 10 U.S. Code during her reserve service.  Accordingly, the only active duty service that is qualifying for post-9/11 GI Bill benefits is her service from September 11, 2001 to November 24, 2003, a total of 805 days or 26 months and 14 days.

In order to warrant educational assistance benefits higher than 80 percent under the post-9/11 GI Bill, the Veteran's creditable active duty service would have to be at least 30 months for the 90 percent rate, or the Veteran would have to have at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability for the 100 percent rate.  The evidence does not show that the Veteran has the requisite creditable active duty service to warrant increased educational assistance benefits, including at the 100 percent level.  In addition, the Veteran is not shown to have been discharged from active duty due to a service-connected disability.  Consequently, the Veteran has no legal entitlement to any additional educational assistance under 38 U.S.C.A. Chapter 33, beyond what she has already received.  As such, the Veteran's claim must be denied.


ORDER

A benefits payment rate higher than 80 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


